Citation Nr: 0941422	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-35 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as respiratory problems, to 
include as due to asbestos exposure.  

2.  Entitlement to service connection for claudication 
secondary to a left superficial femoral occlusion, claimed as 
circulatory problems of the bilateral legs, to include as due 
to asbestos exposure.  

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefits 
currently sought on appeal.

The Veteran requested a personal hearing before the Board in 
November 2008.  In October 2009, however, he notified the 
Board in writing of his desire to withdraw his appeal on all 
issues.  Therefore, no prejudice can flow to the Veteran from 
proceeding without the requested hearing.  See 38 C.F.R. § 
20.704 (2009). 


FINDING OF FACT

On October 28, 2009, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the appellant requesting the withdrawal of the appeal on all 
pending issues.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegation of error of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is hereby 
dismissed.


ORDER

The appeal is dismissed. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


